       Case 6:17-cv-00119-DLC Document 189 Filed 11/05/20 Page 1 of 8



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

JACOB SMITH,                                      CV 17–119–H–DLC–JTJ

                     Plaintiff,

vs.                                                        ORDER

THOMAS WILSON, LEROY
KIRKEGARD, BEAU BALTEZAR,
DANEL SAGOVIA, MIKE BATISTA,
TOM WOOD, MITCHELL CALES,
JASON GRIMMIS, PAUL REES, and
AMBER EDWARDS,

                      Defendants.

      On September 23, 2020, United States Magistrate Judge John Johnston

entered an Order and Findings and Recommendations recommending that the

Court grant summary judgment against Plaintiff Jacob Smith in his 42 U.S.C.

§ 1983 civil rights case. (Doc. 186.) Judge Johnston also ruled on various pretrial

motions. (Id.) Smith timely objects (Doc. 187) and so is entitled to de novo

review of those findings to which he specifically objects. 28 U.S.C.

§ 636(b)(1)(C). This Court reviews for clear error those findings to which no party

objects. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003);

Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is left

with a “definite and firm conviction that a mistake has been committed.” United
         Case 6:17-cv-00119-DLC Document 189 Filed 11/05/20 Page 2 of 8



States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). Clear error

also applies to the Magistrate’s rulings. 28 U.S.C. § 636(b)(1)(A).

                                     DISCUSSION

        In his objections, Smith challenges: (1) the Magistrate’s ruling on his motion

for sanctions and asserts that there are factual disputes that preclude granting

summary judgment to Defendant Grimmis (objection #2); (2) his determination

that Smith did not exhaust his claims against the Montana State Prison (“MSP”)

Defendants (objection #3); (3) his decision to issue his Order and Findings and

Recommendations without first holding a hearing (objection #4); and (4) his

determination that any appeal would not be taken in good faith (objection #1).

(Doc. 187.) The Court will address each of Smith’s arguments in this order,

reviewing the first two de novo and the second two for clear error.

   I.      Defendant Grimmis’ Motion for Summary Judgment

        In his Second Amended Complaint, Smith asserts that Captain Grimmis

initiated Smith’s transfer from Lewis and Clark County Detention Facility

(“LCCDF”) facility to the Montana State Prison because of Smith’s prolific

grievance filing. Judge Johnston recommended the Court grant summary judgment

to Defendant Grimmis on this claim after finding that it was undisputed that

Smith’s grievance filing and litigation activities made it difficult for LCCDF staff

to manage him, and so the decision to transfer Smith—regardless of whether it was
        Case 6:17-cv-00119-DLC Document 189 Filed 11/05/20 Page 3 of 8



motivated in part by Smith’s protected activities—was supported by legitimate

penological interests. (Doc. 186 at 12–21.)

      Smith objects to Judge Johnston’s citation of a Sixth Circuit case as

persuasive and argues that it was not reasonable to conclude that his 39 grievances

over 386 days (amounting to roughly 1 grievance every 10 days) created an

unmanageable workload for the LCCDF employees and therefore motivated his

transfer. (Doc. 187 at 4.)

      Smith’s objections lack merit. First, it is unclear why Smith now asserts he

filed only 39 grievances when he failed to dispute Grimmis’ accounting of his

grievance activities during summary judgment briefing. (See Doc. 101-1 at 1.)

Grimmis reports that during Smith’s time at LCCDF, he filed “118 Inmate

Requests, 70 Inmate Grievances, 12 Medical Requests and 11 Medical

Grievances.” (Id.) Moreover, as each grievance requires follow up, it is

undisputed that Smith’s complaints “require[d] an enormous amount of time to

look into and answer.” (Id.) Additionally, because of Smith’s numerous civil

lawsuits, the staff was frequently making copies and “running” around on Smith’s

behalf. (Id.) Collectively, these activities placed a burden on LCCDF’s limited

resources—a burden which made Smith a better fit for MSP, where there is more

staff to handle problematic inmates. (Doc. 186 at 19.) As Judge Johnston

observed, “[t]he ability to transfer a prisoner who is interfering with prison
           Case 6:17-cv-00119-DLC Document 189 Filed 11/05/20 Page 4 of 8



administration and staff morale goes to the essence of prison management.” Ward

v. Dyke, 58 F.3d 271, 274 (6th Cir. 1995). Judge Johnston was correct in

determining that for the above-mentioned reasons, granting summary judgment to

Grimmis is appropriate and there was nothing improper in the Magistrate’s reliance

on an out-of-circuit case.1

    II.       MSP Defendants’ Motion for Summary Judgment

          Judge Johnston determined that Smith’s claims against MSP Defendants

were not exhausted and recommended the Court grant summary judgment in their

favor. (Doc. 186 at 29.) Exhaustion is an affirmative defense, and as such, the

defendant bears the burden of showing a prisoner’s claim is not exhausted. Brown

v. Valoff, 422 F.3d 926, 936 (9th Cir. 2005) (citing Wyatt v. Terhune, 315 F.3d

1108 (9th Cir. 2003) overruled on other grounds by Albino v. Baca, 747 F.3d 1162,

1168 (9th Cir. 2014) (en banc)). Once the defendant meets this burden, the burden

shifts to the prisoner “to come forward with evidence showing that there is

something in his particular case that made the existing and generally available

administrative remedies effectively unavailable to him.” Albino, 747 F.3d at 1172.



1
  Smith also objects to Judge Johnston’s decision to deny his motion for sanctions. Although
Judge Johnston characterized Grimmis’ late disclosure of a relevant document as “disturbing,”
he determined no sanction was necessary because Smith had not suffered any prejudice. (Doc.
186 at 33–36.) The decision to sanction a party for bad litigation behavior is one that falls within
a court’s discretion. Barber v. Miller, 146 F.3d 707, 709 (9th Cir. 1998). Judge Johnston did not
clearly err in exercising his discretion when he determined that Smith was not prejudiced by any
late disclosure.
        Case 6:17-cv-00119-DLC Document 189 Filed 11/05/20 Page 5 of 8



When a prisoner claims that a threat of retaliation made the usual exhaustion

procedures unavailable, the prisoner must show that he: (1) subjectively “believed

prison officials would retaliate against him if he filed a grievance;” and (2) that this

belief was “objectively reasonable.” McBride v. Lopez, 807 F.3d 982, 987 (9th

Cir. 2015). Judge Johnston determined that MSP Defendants had met their initial

burden, and Smith did not met either the subjective or objective prongs of the

McBride test. (Doc. 186 at 22–23.)

      Smith challenges both of those findings, but the Court need only address one

to conclude that Judge Johnston’s determination was correct. Regardless of what

Smith subjectively believed, it is not objectively reasonable that two discouraging

comments from MSP staff constituted threats of retaliation of “sufficient severity”

that an experienced veteran inmate was prevented from exercising his right to file

greivances. Id.

      There are two incidents that Smith claims constitute “threats of retaliation.”

The first is a statement made by Defendant Baltezar. When Smith initially arrived

at MSP, he was placed in a locked housing unit. When Smith asked Defendant

Baltezar how long he would remain there, he testified that Baltezar told him in a

“slightly compassionate” manner to “just be good, if you start filing grievances

you’ll never get out of here.” Then, after leaving the locked housing unit, Smith

was placed in the diagnostic intake unit. There, he encountered Defendant Steyh,
          Case 6:17-cv-00119-DLC Document 189 Filed 11/05/20 Page 6 of 8



who, in response to his query about how to grieve his assault, told him to “leave it

alone.” (Doc. 186 at 25–26.)

       Contrary to Smith’s assertions, neither comment rises to the level of a threat

because Baltezar spoke in a “slightly compassionate” or gentle manner and Steyh

never indicated that Smith would suffer any consequence if he grieved the assault.

Nor are any such consequences clearly implied from her comment. As such,

neither statement would cause a prisoner “of ordinary firmness” to reasonably

believe that he would suffer adverse consequences for exercising his rights. Id. at

988.

       The Court is similarly persuaded by Judge Johnston’s conclusion that Smith

was not subjectively deterred from filing a grievance because after receiving the

alleged threats, he immediately filed informal complaints on related subject matter.

(Doc. 186 at 25–26.) Having reviewed de novo, the Court agrees with Judge

Johnston that Smith has not met his burden to show that any threat of retaliation

made the usual exhaustion procedure unavailable to him, and as such, his claims

are not exhausted. For this reason, MSP Defendants are entitled to summary

judgment.

   III.    The Failure to Hold a Hearing

       Smith argues Judge Johnston erred in failing to hold a hearing before issuing

his Order and Findings and Recommendations. (Doc. 187 at 11.) The decision to
            Case 6:17-cv-00119-DLC Document 189 Filed 11/05/20 Page 7 of 8



hold a hearing falls squarely within the discretion of the Court. Seidel v. Merkle,

146 F.3d 750, 754 (9th Cir. 1998); Jacobs v. Lanterman Developmental Ctr., 64 F.

App’x 98, 100 (9th Cir. 2003) (unpublished). Judge Johnston did not clearly err in

deciding a hearing was not necessary.

      IV.    Judge Johnston’s Recommendation under Appellate Rule 24(a)(3)(A)

         Pursuant to Federal Rule of Appellate Procedure 24(a)(3)(A), Judge

Johnston recommended this Court conclude that any appeal would not be taken in

good faith. (Doc. 186 at 37.) If the Court agrees, the effect of this conclusion is

that Smith loses his authorization to proceed on appeal in forma pauperis without

seeking further approval from the Ninth Circuit. Fed. R. App. P. 24. Because the

Court has agreed with each of Judge Johnston’s determinations thus far, it also

agrees with his decision that any appeal would not be taken in good faith. There is

no clear error here. 2

      IT IS ORDERED that Judge Johnston’s Order and Findings and

Recommendations (Doc. 186) is ADOPTED in full.

         1. Defendant Grimmis’ Motion for Summary Judgment (Doc. 84) is
            GRANTED.

         2. Smith’s Motion for Summary Judgment (Doc. 100) is DENIED.

         3. The MSP Defendants’ Motion for Summary Judgment (Doc. 120) is
            GRANTED.


2
    Nor is there clear error in any other aspect of the Order and Findings and Recommendations.
 Case 6:17-cv-00119-DLC Document 189 Filed 11/05/20 Page 8 of 8



4. Defendants Baltezar and Cales’ Motion for Summary Judgment on
   Excessive Force Claims (Doc. 124) are DENIED AS MOOT.

5. Defendants Rees, Edwards, and Batista’s Motion for Summary Judgment
   on Deliberate Indifference Claims (Doc. 128) is DENIED AS MOOT.

6. Defendants Wilson, Segovia, Batista, Kirkegard, and Wood’s Motion for
   Summary Judgment on Supervisory Liability Claims (Doc. 132) is
   DENIED AS MOOT.

7. Smith’s Opposed Motion for Leave to Amend Second Amended
   Complaint (Doc. 177) is DENIED.

8. The Clerk is directed to enter judgment in favor of Defendants and close
   this matter.

9. The Clerk of Court is directed to have the docket reflect that the Court
   certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate
   Procedure that any appeal of this decision would not be taken in good
   faith.

DATED this 5th day of November, 2020.
